          Case 1:20-cv-00619-BAM Document 20 Filed 08/31/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4822
            Facsimile: (415) 744-0134
 7          E-Mail: Marcelo.Illarmo@ssa.gov
     Attorneys for Defendant
 8

 9

10                                       UNITED STATES DISTRICT COURT

11                                     EASTERN DISTRICT OF CALIFORNIA

12                                                   FRESNO DIVISION

13

14                                                              No. 1:20-cv-00619-BAM
15       ROXANNE BARRY,
                                                                STIPULATION AND ORDER FOR
16       Plaintiff,                                             EXTENSION TO FILE OPPOSITION TO
17                                                              PLAINTIFF’S OPENING BRIEF
         v.
18       KILOLO KIJAKAZI,1
         Acting Commissioner of Social Security,
19
                             Defendant.
20
21              The parties stipulate through counsel that Defendant, the Commissioner of Social Security

22   (the “Commissioner”), shall have an extension of time to file his opposition to Plaintiff’s opening

23   brief in this case. In support of this request, the Commissioner respectfully states as follows:

24              1.     Primary responsibility for handling this case has been delegated to the Office of

25   the Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
27   Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
     in this suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
28   Social Security Act, 42 U.S.C. § 405(g).
       Case 1:20-cv-00619-BAM Document 20 Filed 08/31/21 Page 2 of 3


 1           2.       Defendant’s response to Plaintiff’s opening brief is currently due September 13,

 2   2021. Defendant has not previously requested an extension of time for this deadline.

 3           3.       The Region IX Office currently handles all district and circuit court litigation

 4   involving the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and

 5   Guam.

 6           4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil

 7   litigation involving the Social Security program in these eight assigned jurisdictions, at least part-

 8   time. In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office

 9   maintain other workload responsibilities, with most of them dedicating 40 percent or more of

10   their time to these workloads. The Region IX Office provides a full range of legal services as

11   counsel for the Social Security Administration, in a region that covers four states (including the

12   most populous state in the nation) and three territories. These other workloads include

13   employment litigation; civil rights investigations; bankruptcy matters; and requests for legal

14   advice on wide-ranging topics, including employee conduct and performance, reasonable

15   accommodation, hostile work environment, ethics, Privacy Act and disclosure, torts, property,

16   and contracts.

17           5.       The undersigned attorney has 19 briefs due in district court cases over the next 30

18   days, including three briefs due on September 13, 2021, as well as additional non-briefing work.

19   An ordinary volume of district court merits briefs for the undersigned would be five to seven

20   briefs per month in addition to non-briefing work. As such, the current volume of merits brief
21   deadlines is two to three times what is normal.

22           6.       Due to the volume of the overall workload within the Region IX Office, neither the

23   undersigned attorney nor another attorney in the Region IX Office anticipate being able to

24   complete briefing by the current due date of September 13, 2021. Therefore, Defendant seeks an

25   extension of 30 days, until October 13, 2021 to respond to Plaintiff’s opening brief.

26           7.       This request is made in good faith and is not intended to delay the proceedings in
27   this matter.

28
                                                         2
       Case 1:20-cv-00619-BAM Document 20 Filed 08/31/21 Page 3 of 3


 1          WHEREFORE, Defendant requests until October 13, 2021, to file his opposition to

 2   Plaintiff’s opening brief.

 3

 4                                                Respectfully submitted,
 5

 6   DATE: August 30, 2021                        /s/_ Denise Bourgeois Haley*
                                                  DENISE BOURGEOIS HALEY
 7                                                Attorney for Plaintiff
                                                  (* approved via email on 8/25/21)
 8

 9                                                PHILLIP A. TALBERT
                                                  Acting United States Attorney
10   DATE: August 30, 2021                  By    s/ Marcelo Illarmo
                                                  MARCELO ILLARMO
11                                                Special Assistant United States Attorney
12
                                                  Attorneys for Defendant
13

14                                                ORDER

15            Pursuant to stipulation, and good cause appearing, Defendant’s request for an extension

16   of time to file his opposition to Plaintiff’s opening brief is GRANTED. Defendant shall file his

17   opposition brief on or before October 13, 2021. All other deadlines in the Court’s Scheduling

18   Order are modified accordingly.

19
     IT IS SO ORDERED.
20
21      Dated:     August 31, 2021                           /s/ Barbara    A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                      3
